DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 03/14/2022. Claims 1-21 are pending and have been examined.
Any previous objections/rejections not mentioned below have been withdrawn by the Examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 04/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US10586538 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendments and Arguments
The Applicant’s amendment in conjunction with the Examiners Amendment below have overcome the 35 USC 102 rejections.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Venkatram Pepakayala on 04/04/2022.
The application has been amended as follows: 
Please Replace Claim 1 with –1.	(Currently Amended) A method comprising:
	starting a source tracking process on detected audio to determine a source direction of the detected audio;


	performing beamforming on the detected audio based on the source direction of the detected audio; 
delaying, until after the beamforming, performance of voice recognition on the detected audio; 
	performing the voice recognition on the detected audio and obtaining a portion of a command phrase; and
pausing, for at least a pause duration that is based on the portion of the command phrase, the source tracking process.

Please Replace Claim 3 with --3.	(Currently Amended)	The method of claim 1, wherein a length of the pause duration is based on a term within the portion of the command phrase.—

Please Replace Claim 7 with --7.	(Currently Amended)	The method of claim 1, further comprising, based on determining that no speech activity is detected following the 

Please Replace Claim 8 with —8. (Currently Amended) An apparatus comprising:
	one or more processors; and
	memory storing instructions that, when executed by the one or more processors, cause the apparatus to:
starting a source tracking process on detected audio to determine a source direction of the detected audio;

performing beamforming on the detected audio based on the source direction of the detected audio; 
delaying, until after the beamforming, performance of voice recognition on the detected audio; 
performing the voice recognition on the detected audio and obtaining a portion of a command phrase; and
pausing, for at least a pause duration that is based on the portion of the command phrase, the source tracking process.

Please Replace Claim 10 with --10.	(Currently Amended)	The apparatus of claim 8, wherein a length of the pause duration is based on a term within the portion of the command phrase.--

Please Replace Claim 14 with --14.	(Currently Amended)	The apparatus of claim 8, further comprising, based on determining that no speech activity is detected following the 

Please Replace Claim 15 with—15.	(Currently Amended) A non-transitory computer readable medium storing instructions that, when executed, cause:
starting a source tracking process on detected audio to determine a source direction of the detected audio;

performing beamforming on the detected audio based on the source direction of the detected audio; 
delaying, until after the beamforming, performance of voice recognition on the detected audio; 
performing the voice recognition on the detected audio and obtaining a portion of a command phrase; and
pausing, for at least a pause duration that is based on the portion of the command phrase, the source tracking process.


Please Replace Claim 17 with --17. (Currently Amended) The non-transitory computer readable medium of claim 15, wherein a length of the pause duration is based on a term within the portion of the command phrase.--

Please Replace Claim 21 with --21. (Currently Amended) The non-transitory computer readable medium of claim 15, further comprising, based on determining that no speech activity is detected following the 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record Kataoka teaches a method comprising: detecting, by a computing device, audio  (see [0037], where mics 2-4 are used to convert acoustic signals into electrical signals); performing beamforming on the detected audio (see [0038], where delay and sum is computed based on the input signals); storing the detected audio in a buffer (see [0038], where buffer 5 is a storage area temporarily recording input data from each of the mics); delaying, relative to the beamforming and based on the storing, performance of voice recognition on the detected audio (see [0038], where the voice recognition 9 performs voice recognition by use of delay sum data); and performing the voice recognition on the detected audio (see [0044], where voice recognition performs voice recognition using the delay sum).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Song (US 2018/0268808) is cited to disclose using trigger word information to change preprocessing method (see [0052])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650.  The examiner can normally be reached on Monday-Thursday 7:30AM-3PM, 5PM-7PM, Friday 8AM-noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paras D Shah/           Primary Examiner, Art Unit 2659                                                                                                                                                                                             
04/25/2022